EXHIBIT 10.2

COMMITMENT AMOUNT INCREASE REQUEST

March 15, 2010

To: Bank of Montreal, Chicago Branch, as Administrative Agent for the Lenders
parties to the Second Amended and Restated Credit Agreement dated as of July 17,
2008 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among LTC Properties, Inc., the Guarantors party thereto, the
Lenders party thereto, and Bank of Montreal, Chicago Branch, as Administrative
Agent.

Ladies and Gentlemen:

The undersigned, LTC Properties, Inc. (the “Borrower”) hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Commitments (the “Commitment Amount Increase”), in
accordance with Section 1.14 of the Credit Agreement, to be effected by the
addition of Bank of America, N.A. (the “New Lender”) as a Lender under the terms
of the Credit Agreement.  Capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the New Lender shall be $30,000,000.          

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit
thereunder.  The New Lender acknowledges and agrees that it has made and will
continue to make, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, its own credit analysis and decisions relating to the Credit
Agreement.  The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.          

2. Except as otherwise provided in the Credit Agreement, and subject to New
Lender’s receipt of all upfront fees payable to it, effective as of the date of
acceptance hereof by the Administrative Agent, the New Lender (i) shall be
deemed automatically to have become a party to the Credit Agreement and have all
the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

--------------------------------------------------------------------------------



3.The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.14 of the Credit Agreement, but not in any case prior to
March 15, 2010.  It shall be a condition to the effectiveness of the Commitment
Amount Increase that all expenses referred to in Section 1.14 of the Credit
Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

[SIGNATURE PAGE FOLLOWS]

-2-

--------------------------------------------------------------------------------



Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.



  Very truly yours,   LTC PROPERTIES, INC.  

By /s/ Wendy Simpson

Name: Wendy Simpson Title: CEO & President  

By /s/ Pamela Shelley-Kessler

Name: Pamela Shelley-Kessler Title: SVP & Chief Financial Officer   BANK OF
AMERICA, N.A.  

By /s/ Amie L. Edwards

Name: Amie L. Edwards Title Sr. Vice President

The undersigned hereby consents on this 15th day of March, 2010 to the
above-requested Commitment Amount Increase.

BANK OF MONTREAL,
as Administrative Agent

By /s/ Mark W. Piekos

Name: Mark W. Piekos Title: Managing Director

[SIGNATURE PAGE TO COMMITMENT AMOUNT INCREASE AGREEMENT]









